Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.

REMARKS
1.   	On pages 5-6 of the remark Applicant argued prior art Samsung fails to disclose of releasing allocated persistent scheduling radio resource using control signal of lower layer
 	
 	In response:
 	The examiner respectfully disagrees. Prior art Samsung at Section 3 discloses L1/L2 (=Lower layer) control signal is faster than RRC signaling w.r.t allocating/release resources means Both of the L1/L2 and RRC are used to allocate and release resources. Here allocating/release means allocating or releasing. Samsung also discloses that it is better to use L1/L2 control signal to allocate and/or release resource, because it is faster than RRC signaling

2.   	On page 6 of the remark Applicant argued Pre-grant publication US 2008/0084551 to Kim et al is not a prior art since Applicant is claiming the priority of JP 2007-024141, filed on Feb 7, 2007 

In response:
 	The examiner respectfully disagrees. Applicant’s priority  documents of  JP 2007-024141, filed on Feb 7, 2007 does not have support for the claimed limitation “releasing allocated persistent scheduling radio resource using control signal of lower layer”. Applicant has filed the translation of the priority documents on 11/14/2016. Applicant’s priority documents only discloses of releasing resources, but fails to disclose of releasing resources using lower layer. Now, wherein the specification (i.e page number with lines or paragraph number or claim number) in the priority document of JP 2007-024141 discloses the claimed limitation “releasing allocated persistent scheduling radio resource using control signal of lower layer”? Since examiner did not find the any support for the claimed limitation, therefore JP 2007-024141, filed on Feb 7, 2007 is not considered as a priority document. 
 	pre-grant publication US 2008/0084851 to Kim et al. at paragraph [0139]. [0139] discloses “ The normal procedure for allocating or releasing persistent transmission resources is explicitly achieved by transmitting a physical channel signal over a predetermined downlink control signal, for example, a scheduling channel (also known as L1/L2 control channel), or by using an upper layer message”

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


3.	Claim(s) 4 and 7-10 is/are rejected is/are rejected under 35 U.S.C. 103(a) as being un patentable over Non-Patent literature 3GPP R2-070020 Scheduling of LTE UL VoIP to Nokia et al hereinafter (Nokia) in view Applicant submitted prior art Non-Patent literature 3GPP R2-070333 VoIP support in LTE to Samsung et al hereinafter (Samsung) 
 
As to claim 4, 9 and 10, Nokia discloses a mobile communication system for performing radio communication using dynamic scheduling and persistent scheduling, the mobile communication system comprising:
  	a mobile terminal (Nokia; Section 2.1 discloses UE corresponds to mobile terminal); and
 	a base station including circuitry (Nokia; Section 2.1 discloses Node B corresponds to a base station) configured to
 	notify, via a control signal of a lower layer, the mobile terminal of allocation of a radio resource for radio communication using dynamic scheduling (Nokia; section 2.1, section 2.3 discloses dynamic scheduling using L1/L2 control signaling. Here L1/L2 corresponds to lower layer signaling).
 	notify, via a control signal of an upper layer, the mobile terminal of allocation of allocate a radio resource for radio communication using with persistent scheduling (Nokia; section 2.2 discloses persistent scheduling using RRC signaling. Here RRC signaling corresponds to upper layer signaling),

 	nolify, via the control signal of the lower layer, the mobile terminal of release of the radio resource for radio communication allocated using persistent scheduling (Samsung; Section 3 discloses of using L1/L2 control signaling for releasing resources for the persistent scheduling) 	
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the invention was made. One would be motivated to combine the teachings in order to release resources so that other UE can use the released resources and thus use the limited resources in an effective way. 

	As to claim 7, the rejection of claim 4 as listed above is incorporated herein. In addition Nokia-Samsung discloses wherein the radio resource is allocated for downlink communication (Nokia; Section 2.1-2.3 discloses of allocation resources to a UE from a base station. Allocation resources from base station to UE corresponds to allocation for downlink). 

	As to claim 8, the rejection of claim 4 as listed above is incorporated herein. In addition Nokia- Samsung discloses wherein the radio resource is allocated for uplink communication (Nokia; Section 2.1-2.3 discloses of allocation resources to a UE from a base station. With the allocated resources UE is transmitting uplink data)

4.	Claim(s) 13 is/are rejected is/are rejected under 35 U.S.C. 103(a) as being un patentable over Non-Patent literature 3GPP R2-070020 Scheduling of LTE UL VoIP to Nokia et al (hereinafter Nokia) in view Applicant submitted prior art Non-Patent literature 3GPP R2-070333 VoIP support in LTE to Samsung et al (hereinafter Samsung) in view US publication US 2004/0184426 to Tan et al. (hereinafter Tan) 

 	As to claim 13, Nokia-Samsung discloses releasing resources. Nokia-Samsung fails to explicitly disclose of releasing resources in response to a transition of communication state between the mobile terminal and the base station. However, Tan discloses
 	wherein the radio resource for radio communication is released in response to a transition of communication state between the mobile terminal and the base station (Tan; [0011]; [0055]; [0095]; [0115]) . 
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the invention was made. One would be motivated to combine the teachings in order to release resources so that other UE can use the released resources. 

Backup Rejection

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


3.	Claim(s) 4, 7-10 and 13 is/are rejected is/are rejected under 35 U.S.C. 103(a) as being un patentable over Non-Patent literature 3GPP R2-070020 Scheduling of LTE UL VoIP to Nokia et al hereinafter (Nokia) in view US Publication US 2008/0084851 to Kim et al. (Hereinafter Kim)
 
As to claim 4, 9 and 10, Nokia discloses a mobile communication system for performing radio communication using dynamic scheduling and persistent scheduling, the mobile communication system comprising:
  	a mobile terminal (Nokia; Section 2.1 discloses UE corresponds to mobile terminal); and
 	a base station including circuitry (Nokia; Section 2.1 discloses Node B corresponds to a base station) configured to
 	notify, via a control signal of a lower layer, the mobile terminal of allocation of a radio resource for radio communication using dynamic scheduling (Nokia; section 2.1, section 2.3 discloses dynamic scheduling using L1/L2 control signaling. Here L1/L2 corresponds to lower layer signaling).
 	notify, via a control signal of an upper layer, the mobile terminal of allocation of allocate a radio resource for radio communication using with persistent scheduling (Nokia; section 2.2 discloses persistent scheduling using RRC signaling. Here RRC signaling corresponds to upper layer signaling),
 	Nokia discloses allocating resources for the persistent scheduling. Nokia fails to discloses of using control signal of the lower layer for releasing resources for the persistent scheduling. However, Kim discloses 

 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the invention was made. One would be motivated to combine the teachings in order to release resources so that other UE can use the released resources and thus use the limited resources in an effective way. 

	As to claim 7, the rejection of claim 4 as listed above is incorporated herein. In addition Nokia-Kim discloses wherein the radio resource is allocated for downlink communication (Nokia; Section 2.1-2.3 discloses of allocation resources to a UE from a base station. Allocation resources from base station to UE corresponds to allocation for downlink). 

	As to claim 8, the rejection of claim 4 as listed above is incorporated herein. In addition Nokia- Kim discloses wherein the radio resource is allocated for uplink communication (Nokia; Section 2.1-2.3 discloses of allocation resources to a UE from a base station. With the allocated resources UE is transmitting uplink data)

	As to claim 13, the rejection of claim 4 as listed above is incorporated herein. In addition Nokia- Kim discloses, wherein 
 	the radio resource for radio communication is released in response to a transition of communication state between the mobile terminal and the base station (Kim; [0140]) . 




Conclusion     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478